       Case 4:19-cr-06049-SMJ     ECF No. 99    filed 03/25/20   PageID.405 Page 1 of 5




     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     Stephanie Van Marter
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6

 7
                       UNITED STATES DISTRICT COURT
 8                FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,                    )
10                                                )
11
                             Plaintiff,           )
                                                  )   4:19-CR-06049-SMJ
12         v.                                     )
13
                                                  )   Revised Status Report, Motion to
   IVAN RENTERIA CASTILLO and                     )   Set New Trial Date and Proposed
14 DUVIEL HUMBERTO SOLARES                        )   Scheduling Order
   GASTELUM,                                      )
15
                                                  )
16                           Defendants.          )
17                                                )

18
           Plaintiff, United States of America, by and through William D. Hyslop,
19
     United States Attorney for the Eastern District of Washington, and Stephanie Van
20
     Marter, Assistant United States Attorney for the Eastern District of Washington,
21
     hereby submits the following Revised Status Report.
22
           A status report was previously filed on March 16, 2020. ECF 92. Since
23
     that filing, the United States has filed responses to Defendant Renteria Castillo's
24
     motions. Additionally, on March 19, 2020 in response to the COVID-19
25
     outbreak, a general Order was issued from the Chief District Court Judge for the
26

27
     Revised Status Report, Motion to Set New Trial Date and Proposed Scheduling
28
     Order- 1
29 Status.docx
       Case 4:19-cr-06049-SMJ     ECF No. 99    filed 03/25/20   PageID.406 Page 2 of 5




     Eastern District of Washington, vacating all court matters at this point, from
 1
     March 19, 2020 until April 13, 2020. This includes vacating the previously
 2
     existing scheduling orders. The General Order also provided the following
 3
     findings as to the application of the Speedy Trail Act:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     Revised Status Report, Motion to Set New Trial Date and Proposed Scheduling
28
     Order- 2
29 Status.docx
          Case 4:19-cr-06049-SMJ            ECF No. 99         filed 03/25/20       PageID.407 Page 3 of 5




                  The United States has contacted counsel and understands that Mr. Marchi
 1
     will be filing a motion to continue the trial date with a statement of reasons on
 2
     behalf of his client. Defendant Renteria Castillo objects to any continuance and
 3
     therefore, any further reference to "parties" is only in reference to the United
 4
     States and Co-Defendant Solares Gastelum. Defendant Renteria Castillo's
 5
     objection has been noted on multiple occasions.
 6
                  The Court's deputy contacted the parties to advise of a new proposed PT
 7
     conference date in order to address Mr. McKinley's scheduling conflict and
 8
     further requested a revised case management proposal be filed. Here is the
 9

10
     revised case management proposal1.

11

12                                                                        Recommended Dates

13       Any new Pretrial motions, including                   April 14, 2020
         discovery motions, Daubert
14       motions, and motions in limine,
15       filed

16

17       PRETRIAL CONFERENCE and                               May 13, 2020 at 9:00am

18       motion hearing-

19       Deadline for motions to continue trial

20       trial)

21       CI’s identities, and willingness to be                May 15, 2020
         interviewed disclosed to Defendant
22

23       Grand jury transcripts disclosed to                   May 15, 2020
         Defendant
24

25

26   1
      The United States is mindful there may be need for additional continuances depending on the status of the
     COVID-19 protocols.
27
     Revised Status Report, Motion to Set New Trial Date and Proposed Scheduling
28
     Order- 3
29 Status.docx
       Case 4:19-cr-06049-SMJ    ECF No. 99     filed 03/25/20   PageID.408 Page 4 of 5




     Trial briefs, jury instructions, verdict   June 8, 2020
 1
     forms, and requested voir dire filed
 2   and emailed to Court
 3
     Exhibit Lists and Witness Lists filed      June 8, 2020
     and emailed to the Court
 4   Delivery of JERS – compatible digital      June 8, 2020
 5   evidence files to the Courtroom deputy
     Technology readiness meeting (in-          June 11, 2020
 6   person)
 7   FINAL PRETRIAL CONFERENCE-
                                                9:00 a.m. first day of trial
 8

 9   JURY TRIAL                                 June 15, 2020 at 9:00am

10

11
     DATED this 25th day of March 2020.

12                                         William D. Hyslop
                                           United States Attorney
13

14                                         s/Stephanie Van Marter
15                                         Stephanie Van Marter
                                           Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26

27
     Revised Status Report, Motion to Set New Trial Date and Proposed Scheduling
28
     Order- 4
29 Status.docx
       Case 4:19-cr-06049-SMJ    ECF No. 99    filed 03/25/20   PageID.409 Page 5 of 5




                                     CERTIFICATION
 1

 2         I hereby certify that on March 25, 2020, I electronically filed the foregoing

 3 with the Clerk of the Court using the CM/ECF System which will send

 4 notification of such filing to the following, and/or I hereby certify that I have

 5 mailed by United States Postal Service the document to the following non-

 6 CM/ECF participant(s):

 7
           Adam R Pechtel
 8         adam@pechtellaw.com
           Douglas E McKinley
 9
           doug@mckinleylaw.com
10         Attorneys for Ivan Renteria Castillo (1)
11
           Nicholas Wright Marchi
12         nmarchi@carmarlaw.com
13
           Attorney for Duviel Humberto Solares Gastelum (2)

14

15
                                                  s/Stephanie Van Marter
                                                  Stephanie Van Marter
16                                                Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26

27
     Revised Status Report, Motion to Set New Trial Date and Proposed Scheduling
28
     Order- 5
29 Status.docx
